Citation Nr: 9910599	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-31 477	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  This appeal arises from a March 1997 rating action 
which granted service connection for PTSD and assigned a 30% 
rating from August 1996; the veteran appeals the 30% rating 
as inadequate.


REMAND

The veteran contends, in effect, that his PTSD is more 
disabling than currently evaluated.  He asserts that he last 
worked as a welder's helper in May 1996, and that he left 
this job because his PTSD prevented him from functioning in a 
work environment.  He states that he has become increasingly 
anti-social and isolative, easy to anger and aggravate, and 
suffers from panic attacks and problems with concentration 
and memory loss. 

A review of the evidence discloses that, on physical 
examination by T. Friedrich, M.D., in November 1996, the 
veteran was noted to be currently not working.  The examiner 
noted that he recently had had lumbar spine surgery, and 
apparently had been released from his place of employment as 
a railroad laborer. 

On VA psychological examination of January 1997, the examiner 
reviewed pertinent aspects of the veteran's military, family, 
and employment history, noting an over 20-year history of 
employment as a railroad laborer until a back injury in May 
1996, when he was placed on temporary disability status, 
where he currently remained.  A review of the veteran's 
psychiatric history indicated initial psychiatric treatment 
with prescribed medications at a VA medical facility in 
December 1996.  He currently lived alone, his estranged wife 
having been placed in a care facility due to multiple health 
problems.  His current complaints included loss of pleasure 
in previously-enjoyed activities, boredom, sleep disturbance, 
a preference for being alone, lack of interest in 
socialization, a sense of not blending-in with other people, 
and upsetting thoughts and memories of events in Vietnam.  

On examination, the veteran was alert and oriented, with 
cognitive abilities grossly intact and consistent with his 
education and employment history.  He did not exhibit any 
evidence of psychosis.  The examiner stated that further 
exploration of 2 or 3 reported experiences in response to 
questions about hallucinations revealed these events to be 
more consistent with a culturally-based belief in paranormal 
phenomena than true hallucinations.  Mood was mildly 
depressed, with a restricted range of affect.  He became 
agitated and had difficulty talking about certain Vietnam 
events, expressing considerable feelings of guilt and remorse 
about many of those events; speech was otherwise coherent and 
goal-directed.  Insight and judgment were adequate.  He 
denied any history of suicidal or homicidal ideation.  

The examiner concluded that the veteran's available records, 
reported history, current symptoms, and response to 
psychometrics provided data sufficient to support a diagnosis 
of PTSD.  He experienced intrusive, disturbing thoughts of 
traumatic Vietnam events, exhibited a restricted range of 
affect, and reported a long-standing sleep disturbance, as 
well as significant and long-standing alcohol abuse, which he 
currently admitted using with his new medications.  The 
diagnostic impression was chronic, moderate PTSD.  

When seen in the VA outpatient clinic a few days later in 
January 1997, the veteran complained of experiencing some 
discomfort with prescribed psychotropic medication (odd 
feelings and additional bad dreams).  Obsessive-compulsive 
symptoms were noted to be still bothersome.  The veteran's 
formerly-prescribed medication was discontinued, and a new 
one prescribed.  When seen for individual psychotherapy in 
April, the award of a 30% VA disability compensation rating 
for PTSD was noted to have had a validating effect upon the 
veteran.  In October, he was noted to be experiencing an 
increase in obsessive-compulsive symptoms and behavior.  He 
was quite anxious, and reported feeling as if he was awaiting 
some catastrophe to happen.  He reported extreme 
hyperalertness and paranoid feelings.  The diagnoses were 
PTSD and obsessive-compulsive disorder, and his dosage of 
prescribed medication was increased.

On that record, the Board of Veterans Appeals (Board) finds 
that further development of the evidence is necessary prior 
to an appellate decision in this case, inasmuch as the 
current clinical findings are inadequate to evaluate the 
degree of severity of the veteran's PTSD.  In this regard, 
the Board notes that neither the January 1997 VA 
psychological examination nor other evidence in the record 
provides clinical information which the Board requires to 
reach a determination of the degree of severity of the PTSD, 
namely, the degree to which that disorder affects his ability 
to establish or maintain effective and/or favorable/wholesome 
relationships with people (social impairment), and the degree 
to which it affects his initiative, reliability, 
productivity, flexibility, and efficiency levels in 
performing occupational tasks (industrial impairment).  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Moreover, the 
October 1997 VA outpatient treatment record reflects an 
apparent increase in psychiatric symptomatology requiring an 
increased dosage of prescribed medication.  Under the 
circumstances, this case is REMANDED to the RO for the 
following action:

1. Copies of all records of psychological 
and psychiatric treatment and 
evaluation of the veteran at the VA 
Medical Center, Salisbury, North 
Carolina and the VA Mental Health 
Clinic in Charlotte, North Carolina 
from 1996 to the present time should 
be secured by the RO and associated 
with the claims folder.

2. Thereafter, the veteran should be 
afforded a special VA psychiatric 
examination to determine the degree of 
severity of his PTSD.  The claims 
folder must be made available to the 
examiner prior to the examination so 
that he may review pertinent aspects 
of the veteran's psychiatric and 
employment history.  All clinical 
findings should be reported in detail.  
Such tests as are deemed necessary 
should be performed.  The examiner 
should identify diagnostically all 
symptoms and clinical findings which 
are manifestations of the service-
connected PTSD, and render an opinion 
for the record as to the degree to 
which those specific symptoms and 
findings affect the veteran's ability 
to establish or maintain effective 
and/or favorable/wholesome 
relationships with people (social 
impairment), and the degree to which 
they affect his initiative, 
reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks 
(industrial impairment).  See Massey.  
The examiner must be furnished a copy 
of the revised VA General Rating 
Formula for Mental Disorders 
(38 C.F.R. § 4.130, effective 7 
November 1996) and, on examination of 
the veteran, comment as to the 
presence or absence of each symptom 
and clinical finding specified therein 
for ratings from 0% to 100%, and if 
present, the frequency and/or 
degree(s) of severity thereof.  

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed in full, 
including provision of the requested 
medical comments and opinion.

4. Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim for an increased 
rating for PTSD may now be granted.  
In adjudicating the claim, the RO 
should assign a percentage disability 
rating under either (a) the VA 
Schedule for Rating Mental Disorders 
(38 C.F.R. § 4.132, as in effect prior 
to 7 November 1996), or (b) the 
revised VA General Rating Formula for 
Mental Disorders (38 C.F.R. § 4.130, 
effective 7 November 1996), whichever 
is more favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

If the veteran's claim has not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1999) 
(hereinafter, the "Court") for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.
         


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


